946 F.2d 1566
292 U.S.App.D.C. 86
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Anant Kumar TRIPATI, et al., Appellants,v.DEPARTMENT OF JUSTICE, et al.
No. 90-5155.
United States Court of Appeals, District of Columbia Circuit.
March 19, 1991.

Before D.H. GINSBURG, SENTELLE and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary affirmance, and the opposition thereto, it is


2
ORDERED that the motion be granted.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   The district court's dismissal of Counts I and II are affirmed substantially for the reasons stated in the district court's order filed May 3, 1990.   Appellants' notice of appeal is construed as a petition for writ of mandamus insofar as it challenges the transfer of Counts III, IV, and V, and denied.   See Starnes v. McGuire, 512 F.2d 918 (D.C.Cir.1974) (en banc).   Since these claims "might have been brought" in the Western District of Texas, their transfer did not constitute an abuse of discretion under 28 U.S.C. § 1404(a).   See In re Tripati, 836 F.2d 1406, 1407 (D.C.Cir.1988) (per curiam).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.